TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00320-CR



                               Dennis Mitchell Alford, Appellant

                                                v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR2011-284, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was due July 5, 2012. The brief has not been received and

appellant’s court-appointed attorney, Joe Garcia, has not responded to this Court’s notice that the

brief is overdue.

               We therefore abate the appeal and remand the cause to the district court to hold a

hearing in accordance with Rule 38.8 of the Rules of Appellate Procedure. Tex. R. App. P.

38.8(b)(2), (3). The trial court shall conduct a hearing to determine whether appellant desires to

prosecute this appeal and, if so, whether appointed counsel has abandoned the appeal. Tex. R. App.

P. 38.8(b)(2). The court shall make appropriate findings and recommendations. If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this cause.

Following the hearing, the district court shall order the appropriate supplemental reporter’s and
clerk’s records, including any order and findings, to be prepared and forwarded to this Court no later

than October 10, 2012. Tex. R. App. P. 38.8(b)(3).



                                               __________________________________________
                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: September 20, 2012

Do Not Publish




                                                  2